DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-12, 19-22 and 25-30) in the reply filed on 05/19/2022 is acknowledged. Claims 13-18 and 23-24 are withdrawn. Claims 1-12, 19-22 and 25-30 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 19-22 and 25-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 and 9-12 recite the composition of the soft magnetic alloy. However, it’s unclear the recited ratio is by at% or wt%. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP’529 (JP 2014-075529, IDS dated 01/21/2020), as evidenced by Takeuchi (J. Appl. Phys., Vol 117, No. 17B737, April 17, 2015, IDS dated 08/02/2018).
Regarding Claims 1, 3, 5 and 7, JP’529 teaches  a soft magnetic powder comprising a particle which comprises a plurality of crystallites with body-centered cubic structure and an amorphous phase existing around the crystallites, wherein the alloy has composition of Fe80.3Si5B10P4Cu0.7 and the crystallites have an average grain diameter of 26 nm-28 nm (Abstract; Example 7, Table 3). The composition disclosed by JP’529 meets the recited (a+f+g+h), b/c, d, d≤0.8(a+f+g+h)-50, e<-0.1(a+d+f+g+h)+10, f, g and h recited in claim 1.
JP’529 does not explicitly disclose that the amorphous phase has an average thickness of 30 nm or less as recited in claim 1. However, JP’529 discloses that the alloy contains crystalline phase of 35 vol% or more ([0034]), which meets the recited crystallinity in claim 5. In view of the fact that JP’529 teaches an alloy that meets the size and volume ratio of the crystalline phase in the instant claims, one of ordinary skill in the art would expect that the alloy disclosed by JP’529 to meet the limitation that the amorphous phase has an average thickness of 30 nm or less as recited in claim 1. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
JP’529 does not disclose that when a minor axis of a cross section of the particle is determined as r, an average Fe concentration in the amorphous phase is lower than an average Fe concentration in the crystallites in a region where a depth from a surface of the particle is 0.2 r or more and 0.4 r or less. As evidenced by Takeuchi, crystalline phase contains more Fe than amorphous phase with an ratio of Feamorphous/ Fecrystalline being 72.8 at% or less (Table IV). Thus, claim 1, 3, 5 and 7 are anticipated by JP’529.
  Regarding claim 19, JP’529 discloses that a magnetic core is made by mixing the magnetic powder with silicone resin ([0017]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 6, 8-12, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over JP’529 (JP 2014-075529), as evidenced by Takeuchi (J. Appl. Phys., Vol 117, No. 17B737, April 17, 2015).
Regarding Claims 2, 4, 6, 8 and 12, JP’529 teaches  a soft magnetic powder comprising a particle which comprises a plurality of crystallites with body-centered cubic structure and an amorphous phase existing around the crystallites, wherein the alloy has composition of Fe80.3Si5B10P4Cu0.7 and the crystallites have an average grain diameter of 26 nm-28 nm (Abstract; Example 7, Table 3). The composition disclosed by JP’529 meets the recited b’, c’, d’, e’, e’/d’, f’, and close to the recited amount of a’+f’ and thus a prima facie case of obviousness. See MPEP 2144.05 I.
JP’529 does not explicitly disclose that the amorphous phase has an average thickness of 30 nm or less as recited in claim 1. However, JP’529 discloses that the alloy contains crystalline phase of 35 vol% or more ([0034]), which meets the recited crystallinity in claim 6. In view of the fact that JP’529 teaches an alloy that meets the size and volume ratio of the crystalline phase in the instant claims, one of ordinary skill in the art would expect that the alloy disclosed by JP’529 to meet the limitation that the amorphous phase has an average thickness of 30 nm or less as recited in claim 2. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.
JP’529 does not disclose that when a minor axis of a cross section of the particle is determined as r, an average Fe concentration in the amorphous phase is lower than an average Fe concentration in the crystallites in a region where a depth from a surface of the particle is 0.2 r or more and 0.4 r or less. As evidenced by Takeuchi, crystalline phase contains more Fe than amorphous phase with an ratio of Feamorphous/ Fecrystalline being 72.8 at% or less (Table IV). Thus, claim 2, 4, 6, 8 and 12 are obvious over JP’529.
Regarding claims 9-11, JP’529 discloses that 3 at% or less of Fe may be replaced by Ni, Co, or Cr and the alloy may contain 0-5 at% C ([0007]; [0008]), which overlap the recited composition in claims 9-11 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 20, JP’529 discloses that a magnetic core is made by mixing the magnetic powder with silicone resin ([0017]).
Regarding claims 21-22, JP’529 does not teach the recited amount of powder. However, using the recited amount of soft magnetic powder in making a magnetic core is well-known to one of ordinary skill in the art. Thus, claims 21-22 are obvious over JP’529.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over JP’529 (JP 2014-075529), as evidenced by Takeuchi (J. Appl. Phys., Vol 117, No. 17B737, April 17, 2015), as applied to claim 1 above, and further in view of US’705 (US 2009/0184705).
Regarding claims 25-26, JP’529 does not teach a coil component with a coil conductor wound around the magnetic core. US’705 discloses a transformer with a coil conductor wound around the magnetic core ([0004]; Fig. 1). Thus, it would be obvious to one of ordinary skill in the art to make a transformer by winding a conductor coil around the magnetic core as taught by US’705 using the magnetic core of JP’529 would be able to make a transformer with success as disclosed by US’705.

Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over JP’529 (JP 2014-075529), as evidenced by Takeuchi (J. Appl. Phys., Vol 117, No. 17B737, April 17, 2015), as applied to claim 1 above, and further in view of US’171 (US 2010/0097171).
Regarding claims 27-28, JP’529 does not teach a coil component comprising the magnetic core made of the soft magnetic powder and a resin and a coil conductor embedded in the magnetic core. US’171 discloses that an inductor is manufactured by mixing soft magnetic powder with silicone resin, then the mixture and a coil are integrally formed into a desired shape by a pressing machine or the like to produce an integral molded body ([0039]; [0114]; Fig. 2(a)). Thus, it would be obvious to one of ordinary skill in the art to make an inductor by mixing soft magnetic powder with silicone resin, then the mixture and a coil are integrally formed into a desired shape by a pressing machine or the like to produce an integral molded body as taught by US’171 using the soft magnetic powder of JP’529 would be able to make an inductor with success as disclosed by US’171.
Regarding claims 29-30, JP’529 does not teach the recited amount of powder. However, using the recited amount of soft magnetic powder in making a magnetic core is well-known to one of ordinary skill in the art. Thus, claims 29-30 are obvious over JP’529 in view of US’171.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733